Exhibit 10.2

 

SALISBURY BANCORP, INC. 

2011 LONG TERM INCENTIVE PLAN

______________________

 

Amendment Number Three

______________________

 

THIS AMENDMENT NUMBER THREE (the “Amendment”) to the Salisbury Bancorp, Inc.
2011 Long Term Incentive Plan (the “Plan”) is made by Salisbury Bancorp, Inc.
(the “Company”) effective as of the 28th day of April, 2017.

WHEREAS, the Company maintains the Plan; and

WHEREAS, the Compensation Committee of the Company (the “Committee”) desires to
amend the Plan in order to change the number of shares granted annually to each
Director as the Director’s Annual Stock Retainer from 340 shares to a number of
shares not to exceed 340 shares; and

WHEREAS, Section 4.3(j) of the Plan authorizes the Committee to amend the Plan.

NOW, THEREFORE, the Amendment is hereby adopted as follows:

 1. Subsection 13.2(a) of the Plan is hereby amended to read as follows:

“(a) “Annual Stock Retainer” means a number of Shares up to 340 shares of Stock
payable to each Director on an annual basis as part of each Director’s
compensation for service on the Board.”



 2. Subsection 13.2(f) of the Plan is hereby amended to read as follows:

 “(f) “Pro-Rated Stock Retainer” means, with respect to a new Director, a number
of Shares up to 340 (or the number of shares awarded to Directors for such year
as the Annual Stock Retainer) multiplied by a fraction, the numerator of which
is the number of months of such a new Director’s service as a member of the
Board (rounded to the nearest full month) and the denominator of which is 12,
provided, however, that such fraction shall not be in excess of 1.0.”

 3. Section 13.4 of the Plan is hereby amended to read as follows:

 “NUMBER OF SHARES AND GRANT DATE. On each annual Grant Date beginning with the
first Grant Date after the Effective Date, each Director whose term of office
begins with or continues after such Grant Date shall be issued a number of whole
shares of Stock set forth in the Annual Stock Retainer (not to exceed 340
shares). Each Director who is first elected to the Board after the Effective
Date (and who was not then a member of the Board) other than on an Annual
Meeting Date shall be granted a number of whole shares of Stock equal to the
Pro-Rated Stock Retainer.”